     Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 1 of 17




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

JOHN BROWN, JR., and                 )
JAVONNA BROWN,                       )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )           CV419-303
                                     )
SSA ATLANTIC, LLC,                   )
                                     )
      Defendant.                     )

                                   ORDER

      This personal injury case was removed from the State Court of

Chatham County, Georgia. See doc. 1 (Notice of Removal). Before the

Court is defendant SSA Atlantic, LLC’s (SSA) Motion for Sanctions for

plaintiff John Brown, Jr.’s alleged spoliation of electronically stored

evidence, specifically his social media accounts. See doc. 30.

      Before discussing the issues implicated by the motion, the Court

must address the briefing. If the briefing proves nothing else, it shows

that the attorneys in this case are frustrated with each other. As both

note, the tone of their respective briefs is, to say the least, testy. See, e.g.,

doc. 38 at 2 (stating that the defendant’s motion was motivated by a

concern that “[t]he chance to distract with conspiracy theories and
       Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 2 of 17




innuendo might be lost or destroyed.”); doc. 41 at 2 (noting that plaintiff’s

brief is “indignant,” and “angry”). Of particularly dubious distinction in

this regard is SSA’s otherwise inexplicable discussion of plaintiff’s

criminal history. See doc. 30 at 3. While the adversarial system is a

fundamental, and often salutary, element of American civil justice, it can

have unintended, less salutary, consequences.          The briefing here is a

lamentable example of the latter.

  I.       BACKGROUND

        This case arises out of a vehicle collision.      Plaintiffs’ Amended

Complaint alleges:

        On August 13, 2019, Plaintiff John Brown, Jr. was assigned to
        drive a jockey truck by his employer . . . . The assigned jockey
        truck was parked in a parking space . . ., and as Plaintiff . . . was
        entering the cab through its back doors . . . , an employee of
        Defendant . . . attempted to pass the vehicle. [That employee],
        misjudging his clearance and traveling at an excessive speed,
        struck the flatbed trailer which was attached to Plaintiff[’s]
        jockey truck. As a result of the tremendous impact, Plaintiff . . . ,
        was ejected through the back doors of the jockey truck cab,
        ultimately landing on the flatbed trailer.

Doc. 14 at 2, ¶ 7. As a result of the collision, John Brown allegedly

sustained injuries. Id., ¶ 8. Plaintiffs have asserted various tort claims,

based on a theory of respondeat superior, against SSA, including




                                        2
     Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 3 of 17




negligence, negligence per se, and loss of consortium on behalf of plaintiff

Javonna Brown. Id. at 3–4.

      The parties conducted discovery; as relevant to this motion plaintiff

John Brown1 responded to defendant’s requests for production of

documents, see doc. 30-2, and defendant deposed plaintiff John Brown, see

doc. 30-1. See generally doc. 30 at 1. In both the deposition and written

discovery responses, Brown disclosed one Facebook account. See doc. 30

at 1; see also doc. 30-1 at 12 (plaintiff refers to a singular Facebook

“account”); doc. 30-2 at 7 (plaintiff’s response, subject to his objection,

discloses a “Facebook account” that was deactivated). In his written

response plaintiff claimed he had deactivated the account before the

collision occurred, but in his deposition, he conceded it was deactivated

after the collision.     See doc. 30-1 at 12 (plaintiff’s statement that he

“deactivated [his Facebook] account” and that he deactivated it after the

“incident” at issue in the lawsuit); doc. 30-2 at 7 (plaintiff’s response,

subject to his objection, that “his Facebook account was deactivated prior

to the subject incident,” to the requested production of Facebook account



1
  The requests and responses refer to plaintiff John Brown exclusively. See doc. 30-2
at 1. Since the discovery at issue relates solely to plaintiff John Brown, the Court’s
references to “plaintiff” or “Brown” refer to him alone.


                                          3
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 4 of 17




data “for the period of January, 2018 through present”). Defendant also

alleges that it has discovered Plaintiff has at least two other Facebook

accounts, and possibly four, that were undisclosed.         Doc. 30 at 11.

Plaintiff’s response effectively concedes that he had no fewer than three

“burner” accounts. See doc. 38 at 8–9. Defendant requests that Plaintiff’s

complaint be stricken as a sanction for the alleged spoliation, or,

alternatively the jury should be instructed to draw an adverse inference.

Id. at 2. Failing either of those sanctions, SSA requests that plaintiff be

ordered to produce the requested account information. Id. at 2–3.

      Plaintiff objects that defendant failed to seek an informal resolution

of this issue before filing its motion. See doc. 38 at 9–12. He also responds

with the suggestion that the Facebook information may yet be retrievable,

if he “reactivated” his account. See id. at 13. SSA replies that motions for

spoliation sanctions are not governed by the provisions of the Federal

Rules related to discovery, and so they are subject to neither the Rules’

requirement of attempts at informal resolution nor the requirements of

the undersigned’s standing order. See doc. 41 at 3–4.

      As discussed more fully below, the Court ultimately agrees with both

parties.   SSA is correct that plaintiff’s discharge of his discovery



                                     4
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 5 of 17




obligations has been woefully deficient.      Plaintiff is correct that the

discovery-dispute procedures would have provided a more appropriate

avenue to raise the issue. What plaintiff, unfortunately, fails to appreciate

is that SSA’s failure is, at most, a procedural gaffe. His own conduct, as

SSA points out perhaps too emphatically, is much more troubling.

     As this Court has previously been compelled to explain, “litigation is

not an exercise in catching one’s opponent in some technical misstep to

secure advantage. It is a search for truth and justice. The procedural rules

should facilitate that search, not impede it.” Higgins v. City of Savannah,

Georgia, 2018 WL 777164, at * 5 (S.D. Ga. Feb. 8, 2018). Then, as now,

“[t]his Court will not abide any party or counsel’s attempt to reduce its

procedures to a game of ‘Gotcha!’” Id. Plaintiff’s response appears to be

little more than an attempt to hide a substantive mountain behind a

procedural molehill. If that was his intent, it has failed. Given the Court’s

broad discretion to manage discovery, see, e.g., Perez v. Miami-Dade Cnty.,

297 F.3d 1255, 1263 (11th Cir. 2002), and the Federal Rules’ injunction

that procedure should be administered “to secure the just, speedy, and

inexpensive determination of every action and proceeding,” Fed. R. Civ. P.




                                     5
     Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 6 of 17




1, the Court will endeavor to resolve the discovery dispute without further

delay.

   II.      ANALYSIS

         “Spoliation is the destruction or significant alteration of evidence, or

the failure to preserve property for another’s use as evidence in pending

or reasonably foreseeable litigation.” Brown v. Chertoff, 563 F. Supp. 2d

1372, 1377 (S.D. Ga. 2008). The Court has “broad discretion” to impose

sanctions as part of its “inherent power to manage its own affairs and to

achieve the orderly and expeditious disposition of cases.” Flury v. Daimler

Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005). Spoliation sanctions

may include dismissal, exclusion of testimony, or an instruction to the jury

to presume that the evidence would have been unfavorable to the

spoliator. Id.

         Plaintiff makes much of SSA’s failure to engage in informal

discovery dispute processes. See e.g., doc. 38 at 10 (referring to the failure

to engage in informal resolution of the dispute as “inexcusable”).

However, SSA plausibly argues that motions for spoliation sanctions are

treated differently than other discovery disputes. See doc. 41 at 3. As

SSA’s brief points out, see doc. 41 at 3, courts have not treated motions



                                         6
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 7 of 17




alleging spoliation of evidence exclusively under the Federal Rules of Civil

Procedure. See, e.g., Sosa v. Carnival Corp., 2018 WL 6335178, at * 8 (S.D.

Fla. Dec. 4, 2018) (“A district court’s power to sanction a party for

spoliation of evidence derives from two sources: (1) the Federal Rules of

Civil Procedure and (2) the court’s inherent power to control the judicial

process and litigation.” (citations omitted)); see also McLeod v. Wal-Mart

Stores, Inc., 2012 WL 2930769, at * 3 (S.D. Ga. July 18, 2012) (“Federal

courts have broad discretion to impose spoliation sanctions against

litigants as part of their inherent power to manage their own affairs.”).

To the extent that such a motion invokes the Court’s inherent power, and

not the Federal Rules, it is, at best, unclear whether the Rules-derived

requirement of a conference applies; regardless of whether that

requirement is imposed by the Rules themselves or from the Court’s

orders invoking them.      Cf. doc. 5 at 5 (imposing discovery dispute

resolution procedures to “any motions filed pursuant to Title V of the

Federal Rules of Civil Procedure”).

     The Court does, however, agree that SSA’s presentation of this issue

as a motion for spoliation sanctions, pursuant to the Court’s inherent

power, is perhaps not the most natural. In the first place, despite the



                                      7
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 8 of 17




defendant’s characterization, it is not clear that any evidence has been

spoliated, as opposed to withheld.        Defendant’s brief explains the

distinction between “deactivating” and “deleting” a Facebook account.

See doc. 30 at 6 n. 4 (quoting Bruner v. City of Phoenix, 2020 WL 554387,

at * 3 n. 6 (D. Ariz. Feb. 4, 2020). As the Court in Bruner v. City of Phoenix

explains, “deactivation” primarily prevents third-party access to the

Facebook account, and “reactivation” remains possible. Bruner, 2020 WL

554387, at * 3 n. 6. “Deletion,” in contrast, “is a much more permanent

step, and it means that the account information will be erased from the

site completely.” Id. SSA does not dispute that, based on the information

currently available, Brown has only “deactivated” and not “deleted” his

Facebook account(s). See, e.g., doc. 30 at 4–6.

     Despite recognizing the distinction between deactivation and

deletion, SSA contends “[d]eactivation of Facebook accounts during

discovery constitutes spoliation.” Doc. 30 at 13. The cases it cites do not,

however, suggest that deactivation amounts to spoliation, as opposed to a

more generalized discovery violation. In Bruner, the principal case cited,

the court cites to discovery rules—Rules 37 and 26, see 2020 WL 554387,

at *6 (D. Ariz. Feb. 4, 2020)—but never once mentions “spoliation.”



                                      8
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 9 of 17




Moreover, the motions at issue were brought pursuant to Rule 37. See

Bruner, CV218-664, doc. 86 at 1 (D. Ariz. July 11, 2019), doc. 99 at 1 (D.

Ariz. Aug. 20, 2019). Finally, Bruner involved allegations of deletion of

data, not merely deactivation of the account.      See Bruner, 2020 WL

554387, at * 2 (discussing the court’s finding that one of the plaintiff’s

deleted at least one Facebook post). The other cases cited recite similar

information. See D.O.H. v. Lake Central School Corp., 2015 WL 736419,

at * 3, * 9 (N.D. Ind. Feb. 20, 2015) (considering sanctions pursuant to

Rule 37 and noting the party’s admission “that he deleted some posts from

his Facebook account on the day of the assault and acknowledged that he

possibly deleted other posts prior to the court order requiring the

preservation of evidence.”); see also doc. 30 at 14-15 (quoting Painter v.

Atwood, 2014 WL 1089694, at * 9 (D. Nev. Mar. 18, 2014) (noting “the

deletion of a Facebook comment is an intentional act”)). None of those

cases, then, stand for the proposition that “deactivating” a Facebook

account, without concomitant destruction or irremediable alteration,

amounts to spoliation.

     To the extent that court-ordered production of the material remains

as a potential form of relief, Rule 37 appears to be a more natural



                                    9
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 10 of 17




procedure.    See Fed. R. Civ. P. 37(a)(3)(B)(iv) (motion to compel

production of documents).       Indeed, even if plaintiff’s conduct were

sufficiently willful to warrant sanctions, Rule 37 includes applicable

provisions. See Fed. R. Civ. P. 37(a)(4) (evasive or incomplete responses

are to be treated as failures to respond); (d) (motion for sanctions for

failure to respond to request for production of documents). Finally, Rule

37(e) includes specific procedures applicable “[i]f electronically stored

information that should have been preserved in the anticipation or

conduct of litigation is lost because a party failed to take reasonable steps

to preserve it, and it cannot be restored or replaced through additional

discovery.” Fed. R. Civ. P. 37(e). Given the facts as they currently appear,

SSA might have used those procedures to secure the relief it seeks.

     However, the Court, and possibly the parties, simply can’t tell from

the pleadings whether information has, even allegedly, been irretrievably

lost. See, e.g., doc. 41 at 8 (“There is no way to determine, without the

account information that was originally requested in discovery, whether

Brown has postings he shares with “Friends” but not with the general

public, or whether he has deleted information.”). If the information has

not been destroyed, but “only” withheld, Rule 37, with its attendant



                                     10
     Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 11 of 17




prerequisites, provides a more appropriate procedure. In the absence of a

clear showing that information has been destroyed or significantly altered,

the Motion for Spoliation Sanctions is DENIED, in part. Doc. 30.

       Although the Court disagrees with SSA’s procedural choice, the

substance of its motion is spot on. Brown’s alleged conduct related to the

social media discovery, which he never really disputes, is troubling. The

defense of his objection to the written request is dubious, at best.2 See doc.

38 at 8. Although he tries to brush off the issue as harmless, plaintiff




2
   This Court has specifically rejected the argument that discovery of social media
accounts amounts to a “fishing expedition.” See Bryant v. Perry, 2010 WL 11590650
at * 1 (S.D. Ga. Apr. 22, 2010). It has also specifically rejected the argument that a
party seeking to discover social media posts must make a threshold relevance showing
to do so. See Jacquelyn v. Macy’s Retail Holdings, Inc., 2016 WL 6246798 at * 7 (S.D.
Ga. Oct. 24, 2016) (the Westlaw citation misstates the case name of Orr v. Macy’s Retail
Holdings, LLC, CV416-052 (S.D. Ga.), for clarity the Court refers to the case by the
Westlaw name). Jacquelyn expressly considered, and rejected, the approach of the
Eastern District of Michigan in Tompkins v. Detroit Metro Airport that plaintiff relies
upon. See doc. 38 at 8; Jacquelyn, 2016 WL 6246798 at * 7 (discussing Tompkins, 278
F.R.D. 387 (E.D. Mich. 2012), declaring itself “unconvinced” of its merits, and
requiring disclosure of Facebook data). Jacquelyn also explains the presumptive
relevance of social media data in a personal injury case. See id. (noting that the
plaintiffs’ “physical condition and . . . quality of life are both at issue in this case, [cit.],
plaintiffs’ Facebook postings reflecting physical capabilities and activities inconsistent
with their injuries are relevant and discoverable,” and collecting cases). Similarly,
here, John Brown’s “physical and mental pain and suffering and permanent
impairment” are expressly listed as elements of his damages. Doc. 14 at 2, ¶ 8; see also
id. at 4, ¶ 21. Given this Court’s prior treatment of arguments virtually identical to
plaintiff’s objection, it cannot agree with his contention that those objections are “well
founded.” Doc. 38 at 8. However, as discussed below, plaintiff’s evasive and incomplete
response to the request waives any objection, rending its merits, if any, moot.



                                               11
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 12 of 17




concedes that his response was inaccurate when it was provided. See id.

at 8 (conceding that plaintiff created other Facebook accounts “years ago,”

i.e. before he disclosed his, singular, deactivated “Facebook account”).

The concluding contention that “there are appropriate procedures” SSA

could have used to gain access to the deactivated Facebook account, see id.

at 13, is particularly brazen, given that the original discovery request

seems like exactly the “appropriate procedure,” which Brown’s inadequate

response obstructed.    Even if a conference was technically required,

plaintiff might have mooted the issue by producing the requested material

when the motion was filed or initiating the meet-and-confer process

himself.   Despite his response effectively conceding that his original

discovery response was defective, plaintiff still does not propose to make

good his failure. See doc. 38 at 13; see also doc. 41 at 8 (stating that

plaintiff “never produced his Facebook materials” (emphasis omitted)). In

the absence of any indication that he—or perhaps more accurately his

attorneys—took any of those good-faith steps, the brief’s indignation rings

particularly hollow.

     Although the Court cannot find that any evidence has been spoliated,

under the circumstances it need not wait to rectify the situation. Since



                                    12
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 13 of 17




plaintiff’s brief effectively concedes that his response to the written

discovery request was “evasive or incomplete,” his objection is deemed

waived. 3 See Dollar v. Long Mfg., N.C., Inc., 561 F.2d 613, 617 (5th Cir.

1977) (“[S]ince an evasive or incomplete answer is equated with failure to

answer, the [responding party] did, under the law, fail to answer, thus

waiving any objections to [the discovery request].”)4 The Court, therefore,

GRANTS SSA’s alternative request to compel production of the Facebook

data. See doc. 30 at 2–3.

      Brown is DIRECTED to produce account data for the period of

January 2018 through the present for each Facebook account he maintains

or maintained, whether the account is “deactivated” or not, to SSA by no

later than seven (7) days after the entry of this Order. SSA’s request for

attorneys’ fees, doc. 30 at 3, however, is DENIED. See Fed. R. Civ. P.

37(a)(5)(A)(i). If, upon review of the material produced, SSA concludes



3
  The response clearly states that plaintiff’s “Facebook account was deactivated prior
to the subject incident.” See, e.g., doc. 38 at 7 (quoting doc. 30-2 at 7). However,
plaintiff’s response brief concedes that the chronology was inaccurate. See id. at 8. He
also concedes that it was incomplete in failing to identify his other Facebook accounts.
See id. at 9. Whether or not the response was willfully deceptive, it is clearly not what
the Federal Rules require.
4
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions that were
handed down prior to the close of business on September 30, 1981.


                                           13
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 14 of 17




that additional, limited-purpose, discovery is necessary, the Court will

consider modification of the Scheduling Order. If SSA concludes that

substantive information was, in fact, lost or destroyed because of the

“deactivation,” it is free to renew its motion for spoliation sanctions.

  III. Potentially        Improper        Certification    of    Discovery
       Responses

     Although the Court cannot find that spoliation sanctions are

appropriate, plaintiff’s own argument exposes a deeper problem that the

Court cannot ignore. The Federal Rules of Civil Procedure impose a duty

on attorneys to sign discovery responses, certifying them. See Fed. R. Civ.

P. 26(g). Certification implicitly imposes a duty upon the signing attorney

to make “a reasonable inquiry into the factual basis of his response,

request, or objection.”     In re Delta/AirTran Baggage Fee Antitrust

Litigation, 846 F. Supp. 2d 1335, 1350 (N.D. Ga. 2012) (internal quotation

marks and citation omitted). Where such a reasonable inquiry is not

conducted, Rule 26(g) requires appropriate sanctions be assessed against

“the signer, the party on whose behalf the signer was acting, or both.”

Fed. R. Civ. P. 26(g)(3); see also id. (if it determines that a discovery

response has been certified in violation of the Rule, “without substantial




                                     14
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 15 of 17




justification, the court, on motion or on its own, must impose an

appropriate sanction” (emphasis added)).

     Plaintiff’s brief argues that his undisclosed, so-called “burner,”

Facebook accounts did not need to be disclosed because they were available

“in a publicly viewable location on the internet for anyone to see; identified

using John Brown’s own name (and for two of [the additional accounts], a

picture of his face).” If those profiles were so obvious and easy to discover,

the Court must inquire why they were not revealed by plaintiff’s counsel’s

required inquiry and identified notwithstanding the objection. See Fed. R.

Civ. P. 34(b)(2)(C) (“An objection must state whether any responsive

materials are being withheld on the basis of that objection”); In re

Delta/AirTran Baggage Fee Antitrust Litigation, 846 F. Supp. 2d at 1350

(imposing sanctions under Fed. R. Civ. P. 26(g) where late disclosure of

documents demonstrated the responding party “did not conduct a

reasonable inquiry into the factual basis for its implicit representations”

and, thereby, “falsely certified that its discovery responses were correct

and complete.”); see also Venator v. Interstate Resources, Inc., 2016 WL

1574090, at * 8 –* 13 (S.D. Ga. Apr. 15, 2016) (discussing then “reasonable




                                     15
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 16 of 17




inquiry” requirement and the respective duties of parties and their

counsel).

     “‘The decision whether to impose sanctions under Rule 26(g)(3) is

not discretionary,” and ‘[o]nce the court makes the factual determination

that a discovery filing was signed in violation of the rule it must impose

‘an appropriate sanction.’” Kipperman v. Onex Corp., 260 F.R.D. 682, 698

(N.D. Ga. 2009) (quoting Chaudasama v. Mazda Motor Corp., 123 F.3d

1353, 1372 (11th Cir. 1997)) (alteration in original) (emphasis added).

However, the Rule only mandates sanctions when the violating

certification lacks “substantial justification.” Fed. R. Civ. P. 26(g)(3). It

may well be that such justification exists in this case.        In order to

determine whether the omitted disclosure of the existence of the “publicly

viewable” Facebook accounts was substantially justified, notwithstanding

the reasonable-inquiry requirement, plaintiff and the attorney who signed

the responses, R. Brian Tanner, are DIRECTED to respond within thirty

days of the date of this Order and SHOW CAUSE why sanctions,

pursuant to Rule 26(g)(3), should not be imposed.




                                     16
    Case 4:19-cv-00303-RSB-CLR Document 44 Filed 03/16/21 Page 17 of 17




   IV.      CONCLUSION

      In order to get this case back on track, defendant’s motion is

GRANTED, in part, and DENIED, in part, without prejudice to

refiling.   Doc. 30.   Plaintiff is DIRECTED to produce data from his

Facebook account(s) for the period of January, 2018 through the present,

as requested in Request No. 16 of Defendant’s First Request for

Production of Documents, see doc. 30-2 at 7, no later than seven (7) days

from the date of this Order. Further, plaintiff and attorney R. Brian

Tanner are DIRECTED to respond to this Order within thirty days and

SHOW CAUSE why sanctions should not be imposed, pursuant to

Federal Rule of Civil Procedure 26(g).

      SO ORDERED, this 15th day
                             ay of March, 2021.

                                  ______________________________
                                   _________
                                           ______
                                               _ __
                                                  ___
                                                    ____
                                                      _ __
                                                         ___________
                                                                  _ ___
                                  CHRIS
                                   HRISTOPHER
                                        I TOPH E L. R AY
                                             HER
                                  UNITED S TATES MAGISTRATE JU        UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    17
